ROBB, Associate Justice.
This is an appeal from a decision of the Patent Office in an interference proceeding awarding priority of invention to the party Melzer.
The invention is simple and specifically relates to a treadle operating toggle mechanism for closing the press in a garment pressing machine. Braley has taken no testimony, and therefore is restricted to his filing date of December 8, 1916, for conception and constructive reduction to practice. The Board of Examiners in Chief and the Assistant Commissioner, after a careful analysis of the testimony, found that Melzer conceived the invention in 1915 and that his conception was followed by due diligence.
The question is one of fact, and we are quite content to rest our decision upon the conclusions of those two tribunals. Considering the circumstances surrounding Melzer, by which the question of diligence must be determined, we are fully convinced that he has established diligence within the rule announced in Joy v. Morgan, 54 App. D. C. 110, 295 F. 931. The decision therefore is affirmed.
Affirmed.